DETAILED ACTION
Amendments
The claims dated 6/7/22 are entered. Claims 1, 10, 15, and 18 are amended. Claims 4, 7-9, and 13 are cancelled. Claims 21-25 are newly entered. Claims 1-3, 5-6, 10-12, and 14-25 are pending and addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the phrase “such that each of the plurality of secondary fluid channels behaves like a slim beam with low stiffness” are unknowable. The terms “slim” and “low” are both relative terms with no guidance provided in the specification as to how thin something must be to be considered slim or how low something must be to be considered low.
The only location in the disclosure which addresses this matter is Para. [0032] (as published). This section does not provide any guidance for interpreting the terms of degree. Furthermore, it is not even clear whether the claim should be interpreted as relating to just one direction in which the element would be stiff as there are “low” and “reduced” stiffness statements provided for different directions. It is unclear what the distinction between “low” and “reduced” might be. Furthermore, these different stiffnesses are described as being measured in different directions of the device. However, the directions used are never defined. Horizontal has only been used previously in the specification to define a build direction in general additive manufacturing, but such a build direction has not been specified for the current device. Transverse is also a relative term and what element, object, or direction it is defined against is not specified.
For the above reasons, the guidance provided by the specification is insufficient to narrow or meaningfully define the terms used in the portion of the claim quoted above.
Claims 22-25 are also rejected for depending from claim 21.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The phrase “such that each of the plurality of secondary fluid channels behaves like a slim beam with low stiffness” is not sufficiently disclosed for one of ordinary skill in the art to make the invention. Firstly, the terms “slim” and “low” are both relative terms with no guidance provided in the specification as to how thin something must be to be considered slim or how low something must be to be considered low. This leaves one of ordinary skill to guess entirely as to how “slim” something must be in order to provide a “lowering” effect to its stiffness. This problem is further compounded by the uncertainty as to what direction stiffness might be measured in, as discussed above.
As discussed above, the lack of discussion in the disclosure as to how to define the relative terms and the confusion as to directionality of the stiffness measurements relative to the device leave one of ordinary skill not only not able to make the device for lack of guidance but unable to assess what precise type of device he has been asked to make.
The most relevant Wands factors in this case are:
(A) the breadth of the claims: the scope, as discussed above, is unknowable and therefore the breadth of the claims is also indeterminate;
(F) the amount of direction provided by the applicant: as laid out above, the applicant has provided insufficient guidance to either construct the device or to determine whether the device has even been constructed in the appropriate manner; and
(H) the quantity of experimentation: the disclosure provides a desired effect for the device (reduced thermal stress) but the scope of this goal relative to the means described and guidance for achievement leaves a tremendous gap for experimentation up to one of ordinary skill.
Claims 22-25 are also rejected for depending from claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 3, 10-12, 15-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2018/0266770) in view of Kuczek (US 2017/0146305) and Arafat (US 2017/0089643).

Regarding claim 1, Wagner teaches a heat exchanger comprising; a core (Fig. 4; 140) a first manifold (from 440 until 140; Fig. 4) comprising: a primary fluid channel extending between a fluid port (440) and a first branched region (the part where 460 all join together; Fig. 4); a plurality of secondary fluid channels (460) fluidly connected to the primary fluid channel at the first branched region (Fig. 4); and a first overlap region of the plurality of secondary fluid channels downstream of the first branched region (see Fig. 4 where 460 and 465 overlap with each other) and connected to the core at a first transition region (where 460 and 140 abut; Fig. 4); and a second manifold (from 445 until 140) comprising; a secondary fluid channel extending between a fluid port (445) and a first branched region (the part where 465 all join together; Fig. 4); a plurality of secondary fluid channels (465) fluidly connected to the primary fluid channel at the first branched region (Fig. 4); and a first overlap region of the plurality of secondary fluid channels downstream of the branched region (see Fig. 4 where 460 and 465 overlap with each other) and connected to the core at a first transition region (where 465 and 140 abut; Fig. 4); wherein the plurality of secondary fluid channels of the first and second manifolds are interleaved at the first overlap region (see region 150; Fig. 4) such that a first layer (460) is connected to a first layer within the core (see Fig. 5; 480) and a second layer (465) is connected to a second layer within the core (Fig. 5; 470) and the first and second flow layers within the core are parallel to each other (Figs. 4 and 5).
Wagner does not teach that the secondary fluid channels of at least one of the manifolds are curved in the overlap region.
Kuczek teaches manifolds wherein a primary fluid channel (308; Fig. 3) connects to secondary fluid channels is a branched, overlapping region (316; Fig. 3) which is in turn connected to a core (306) and that the secondary fluid channels are curved (Fig. 3) in the overlap region.
It would have been obvious to one of ordinary skill to form the device of Wagner with the curved secondary fluid channels, as taught by Kuczek, in order to reduce pressure drop and eddy formation in these regions.
Wagner does not teach that each of the plurality of secondary fluid channels is tubular between branched and transition regions such that each of the plurality of secondary fluid channels is fully separated from adjacent ones and individually connected to a corresponding channel in the core.
Arafat teaches that it is known to form branching manifolds with primary (48) and secondary (50) fluid channels connected to a core (at connections 44) such that each of the secondary fluid channels is tubular (Fig. 3) between the first branched region (where it meets 48) and the first transition region (at 44) such that each secondary fluid channel is fully separated from adjacent ones and individually connected to a corresponding channel (at 44) in the core (see Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the secondary channels of Wagner with the individualized tubular nature taught by Arafat in order to ensure even flow distribution to each channel in the core.

Wagner further teaches that: third and fourth flow layers within the core with the odd layers sandwiched between even layers and vice-versa (see Fig. 5), per claim 2; each of the flow layers in the core is formed of an equal number of channels (see Fig. 5), per claim 3.

Regarding claim 10, Wagner teaches a heat exchanger (see Fig. 5) comprising: 
oppositely positioned cold inlet (440 through 460; Fig. 4) and outlet (435 through 415; Fig. 4) manifolds;
oppositely positioned hot inlet (410 through 430; Fig. 4) and outlet (465 through 445; Fig. 4) manifolds;
a core comprising: a plurality of cold flow layers (480) extending between a cold inlet manifold (440 through 460; Fig. 4) and a cold outlet manifold (435 through 415; Fig. 4); and a plurality of hot flow layers (470) extending between a hot inlet manifold (410 through 430; Fig. 4) and a hot outlet manifold (465 through 445; Fig. 4); wherein the plurality of hot and cold flow layers are interleaved (Fig. 5) to form alternating hot and cold flow layers of the core;
each manifold comprises (using the manifold 440 through 460 of Fig. 4 as an example) a primary fluid channel extending between a fluid port (440) and a first branched region (the part where 460 all join together; Fig. 4); a plurality of secondary fluid channels (460) fluidly connected to the primary fluid channel at the first branched region (Fig. 4); and a first overlap region of the plurality of secondary fluid channels downstream of the first branched region (see Fig. 4 where 460 and 465 overlap with each other) and connected to the core at a first transition region (where 460 and 140 abut; Fig. 4).
Wagner does not teach that at least one of the manifolds forms a curved path extending to the core.
Kuczek teaches manifolds (308-316c) connected to a core (306) and forming curved paths (Fig. 3).
It would have been obvious to one of ordinary skill to form the device of Wagner with the curved manifolds, as taught by Kuczek, in order to reduce pressure drop and eddy formation in these regions.
Wagner does not teach that each of the plurality of secondary fluid channels is tubular between branched and transition regions such that each of the plurality of secondary fluid channels is fully separated from adjacent ones and individually connected to a corresponding channel in the core.
Arafat teaches that it is known to form branching manifolds with primary (48) and secondary (50) fluid channels connected to a core (at connections 44) such that each of the secondary fluid channels is tubular (Fig. 3) between the first branched region (where it meets 48) and the first transition region (at 44) such that each secondary fluid channel is fully separated from adjacent ones and individually connected to a corresponding channel (at 44) in the core (see Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the secondary channels of Wagner with the individualized tubular nature taught by Arafat in order to ensure even flow distribution to each channel in the core.


Wagner further teaches that: the alternating hot and cold flow layers of the core are parallel (see Figs. 4-5) and the core is a three-dimensional honeycomb structure (Fig. 5; Para. [0027]), per claim 11; the inlet and outlet manifolds have a branched geometry (see Fig. 4), per claim 12; the hot and cold inlet manifolds are formed on opposite sides of the core (Fig. 4), per claim 15; the hot and cold inlet manifolds receive first and second fluids respectively (see Fig. 4, the chart 520), per claim 16; the first and second fluids are arranged in counter-flow (see Fig. 4), per claim 17; each of the hot and cold flow layers of the core is fluidly connected to corresponding secondary fluid channels of the hot and cold manifolds at the transition regions (see Fig. 4), per claim 18; each of the hot and cold flow layers of the core are formed of an equal number of channels (see Fig. 5), per claim 19; the heat exchanger may be formed via an additive manufacturing process (Para. [0026]); and the core is configured to be additively manufactured as a single, monolithic unit (nothing about the structure of the core would prevent its manufacture thusly, therefore it is “configured” as such), per claim 20.

Regarding claim 24, Wagner, as modified, does not teach that the secondary fluid channels of at least one of the manifolds are curved in the overlap region.
Kuczek teaches manifolds wherein a primary fluid channel (308; Fig. 3) connects to secondary fluid channels is a branched, overlapping region (316; Fig. 3) which is in turn connected to a core (306) and that the secondary fluid channels are curved (Fig. 3) in the overlap region.
It would have been obvious to one of ordinary skill to form the device of Wagner, as modified, with the curved secondary fluid channels, as taught by Kuczek, in order to reduce pressure drop and eddy formation in these regions.

Claims 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Kuczek, Arafat, and Veilleux (US 2018/0017331).
Wagner further teaches: that the first transition region defines a perpendicular plane through the plurality of secondary fluid channels (Figs. 4-5), that the channels are tubular between the branched regions and the transition regions (Fig. 4), that the core is a three-dimensional honeycomb structure (Para. [0027]), and that the secondary fluid channels must have the same cross-sectional shape as the core flow paths at the transition region (otherwise they would leak), but teaches the use of square shaped flow paths not hexagons.
Veilleux teaches that it is old and well-known in the art to form the flow paths of a two-fluid heat exchanger core of hexagonally shaped flow paths.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Wagner with the hexagonal shape, as taught by Veilleux, as hexagonal shaping will provide greater structural stiffness across multiple planes of force than the square structure of Wagner.

Claims 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2018/0266770) in view of Arafat (US 2017/0089643).

Regarding claims 21 and 25, Wagner teaches a heat exchanger comprising; a core (Fig. 4; 140) a first manifold (from 440 until 140; Fig. 4) comprising: a primary fluid channel extending between a fluid port (440) and a first branched region (the part where 460 all join together; Fig. 4); a plurality of secondary fluid channels (460) fluidly connected to the primary fluid channel at the first branched region (Fig. 4);
and a second manifold (from 445 until 140) comprising; a secondary fluid channel extending between a fluid port (445) and a first branched region (the part where 465 all join together; Fig. 4); a plurality of secondary fluid channels (465) fluidly connected to the primary fluid channel at the first branched region (Fig. 4);
wherein the plurality of secondary fluid channels of the first manifold and the second manifold overlap (150; Fig. 4) between the first branched region and the core.
Wagner does not teach that each of the plurality of secondary fluid channels is tubular between branched and transition regions such that each of the plurality of secondary fluid channels is fully separated from adjacent ones and individually transition into a corresponding channel in the core.
Arafat teaches that it is known to form branching manifolds with primary (48) and secondary (50) fluid channels connected to a core (at connections 44) such that each of the secondary fluid channels is tubular (Fig. 3) between the first branched region (where it meets 48) and the first transition region (at 44) such that each secondary fluid channel is fully separated from adjacent ones and individually transition into a corresponding channel (at 44) in the core (see Fig. 3); each secondary fluid channel is formed as a “slim beam” (Fig. 3) with “low stiffness”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the secondary channels of Wagner with the individualized tubular nature taught by Arafat in order to ensure even flow distribution to each channel in the core.

Regarding claim 23, Wagner further teaches that the plurality of secondary fluid channels of the first and second manifolds are interleaved at the first overlap region (see region 150; Fig. 4) such that a first layer (460) is connected to a first layer within the core (see Fig. 5; 480) and a second layer (465) is connected to a second layer within the core (Fig. 5; 470) and the first and second flow layers within the core are parallel to each other (Figs. 4 and 5).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Arafat, and Veilleux (US 2018/0017331).
Wagner further teaches: that the first transition region defines a perpendicular plane through the plurality of secondary fluid channels (Figs. 4-5), that the channels are tubular between the branched regions and the transition regions (Fig. 4), that the core is a three-dimensional honeycomb structure (Para. [0027]), and that the secondary fluid channels must have the same cross-sectional shape as the core flow paths at the transition region (otherwise they would leak), but teaches the use of square shaped flow paths not hexagons.
Veilleux teaches that it is old and well-known in the art to form the flow paths of a two-fluid heat exchanger core of hexagonally shaped flow paths.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Wagner with the hexagonal shape, as taught by Veilleux, as hexagonal shaping will provide greater structural stiffness across multiple planes of force than the square structure of Wagner.

Response to Arguments
Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive.
While the examiner agrees that the poor drafting of the Yasir reference makes it seem that the Figures 2 and 3 might illustrate a single device, it is clear from the drawings that the devices are structurally different and it is noted that the rejection statements above relies upon the embodiment of Figure 3.
In the embodiment of Figure 2, the applicant points to elements 56 which connect between adjacent tubes 50 with the result that the collection of tubes 50 form a unitary structure. However, in the embodiment illustrated in Figure 3 there is no depiction of such a feature. To the contrary, it would not be possible to include such a feature as the elements 50 are clearly illustrated and labelled and there are no structures joining one to the other. There is no possible way to incorporate a feature such as 56 in the embodiment of Figure 3 as it would have to somehow be found between the tubes 50 where in the figure it can clearly be seen that no structures at all are located.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763